      Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 1 of 16



 1   Brian M. Bergin, (#016375)
 2   Bergin, Frakes, Smalley & Oberholtzer, PLLC
     4343 E. Camelback Road, Suite 210
 3   Phoenix, Arizona 85018
 4   Telephone: (602) 888-7858
     Facsimile: (602) 888-7856
 5   bbergin@bfsolaw.com
     Attorneys for Defendants Faith and Freedom
 6
     Coalition, Inc and Ralph Reed
 7
     Jason Torchinsky
 8
     Stephen Roberts
 9   Holtzman Vogel Josefiak Torchinsksy
     45 North Hill Drive, #100
10   Warrenton, Virginia 20186
11   Pro Hac Vice Counsel for Defendants FFC & Reed
12                     IN THE UNITED STATES DISTRICT COURT
13                           FOR THE DISTRICT OF ARIZONA
14
      Amber Pickett, individually and on behalf
15    of all others similarly situated,            Case No.:CV-19-00014-PHX-DLR
16
                     Plaintiff,
17                                                 (Assigned to Hon. Douglas L. Rayes)
      v.
18
19    Faith and Freedom Coalition, Inc.; Ralph            (Oral Argument Requested)
      Reed; and Americans of Faith,
20
21                   Defendants.

22
        MOTION OF DEFENDANTS’, FAITH AND FREEDOM COALITION, INC.
23      AND RALPH REED TO DISMISS THE COMPLAINT WITH PREJUDICE
24               WITH SUPPORTING MEMORANDUM OF LAW

25         Defendants Faith and Freedom Coalition, Inc. (“FFC”) and Ralph Reed, pursuant to

26   Fed. R. Civ. P. 12(b)(6), hereby move to dismiss the Complaint, with prejudice, and in

27   support thereof files their supporting Memorandum of Law.
28
         Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 2 of 16



 1   I.      INTRODUCTION
 2           Defendants FFC and Ralph Reed hereby move to dismiss the Complaint (DE 1)
 3   pursuant to Federal Rule of Civil Procedure 12(b)(6). The Complaint fails to state a claim
 4   upon which relief can be granted because the conduct complained of is not regulated by
 5   the statute underlying the Plaintiff’s claim, 47 U.S.C. § 227 et seq., (the Telephone
 6   Consumer Protection Act of 1991, or the “TCPA”) and because the TCPA is facially
 7   unconstitutional. 1 Specifically, Defendants’ alleged conduct is not regulated by the TCPA
 8
     because the text messages Plaintiff complains of were not initiated by an automatic
 9
     telephone dialing system (“ATDS”) and, regardless of Defendants’ alleged conduct, the
10
     TCPA violates the First Amendment because the TCPA’s ban on telephone calls that either
11
     are dialed automatically rather than manually, id. § 227(b)(1)(A)(iii) (the “Autodialer
12
     Ban”), or that convey a prerecorded message, id. § 227(b)(1)(A)(iii), (B) (the “Prerecording
13
     Ban”) are: overinclusive, underinclusive, and not the least restrictive means by which to
14
     further government interests. Under the Overbreadth Doctrine, the unconstitutionality of a
15
     portion of the TCPA—even a portion that is not necessarily at issue in the instant case—
16
     renders the entire statute invalid and unenforceable. 2
17
             The Complaint must be dismissed for failure to state a claim upon which relief can
18
19   be granted, pursuant to Federal Rule of Civil Procedure 12(b)(6), because: (1) the

20   Complaint seeks damages for actions that do not violate the TCPA; and (2) if the TCPA

21   were to apply, it is facially unconstitutional.

22   II.     RULE 12(b)(6) LEGAL STANDARD

23           To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead sufficient facts
24   to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
25   (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
26
     1
      This Motion to Dismiss raises a facial constitutional challenge to the TCPA. If Plaintiff’s
27   claims survive this motion, Defendants FFC and Reed will consider challenging the
     constitutionality of the TCPA as applied in this case after taking discovery.
28


                                                  -2-
      Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 3 of 16



 1
 2          “The Court’s consideration is limited to the allegations presented. All factual
            allegations are accepted as true and all reasonable inferences are drawn in
 3          the plaintiff’s favor. Nevertheless, while a plaintiff need not provide detailed
            factual allegations, a plaintiff's obligation to provide the grounds of his
 4
            entitle[ment] to relief requires more than labels and conclusions, and a
 5          formulaic recitation of the elements of a cause of action will not do.”
 6   Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Twombly, 550 U.S. at
 7   555. “While a complaint need not plead detailed factual allegations, the factual allegations
 8   it does include must be enough to raise a right to relief above the speculative level.” Ali v.
 9   Scotia Grp. Mgmt. LLC, 2018 U.S. Dist. LEXIS 131612 at *4 (D. Ariz. Aug. 2, 2018)
10   (quoting Twombly, 550 U.S. at 545); see also Neal v. Neal, 2018 U.S. Dist. LEXIS 42481
11   at *10 (D. Ariz. Mar. 15, 2018) (dismissing a complaint that “contains few factual
12   allegations and instead is filled mostly with recitations of law and legal conclusions
13   masquerading as facts.”).
14
     III.   FACTUAL ALLEGATIONS
15
            The Complaint alleges that FFC placed, or caused to be placed, text messages to
16
     Plaintiff’s cellular telephone “in or about” October 2018. Complaint ¶ 16. Plaintiff alleges
17
     these text messages began with the sentence “Hi, it’s Ralph Reed.” Id. Plaintiff asserts
18
     these text messages were sent via an ATDS because she assumes the system used “is
19
     capable of making numerous calls or texts simultaneously (all without human
20
     intervention)” id. at ¶ 24, and Plaintiff had not provided her express consent to Defendant
21
     to be contacted by telephone using an ATDS. Id. at ¶ 26. Plaintiff further alleges that these
22
     text messages used a “prerecorded voice” as defined by the TCPA because she believes
23
     Defendant Reed spoke these messages, which were then transcribed into a text message.
24
25   See id. at ¶¶ 22-23. Plaintiff also alleges these text messages, relating to a voter guide,

26
27
28


                                                 -3-
         Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 4 of 16



 1   “constituted telephone solicitations as defined by 47 U.S.C. § 227(a)(4) and/or
 2   advertisements as defined by 47 C.F.R. 64.1200(f)(1).” Id. at ¶ 25. 3
 3           The Complaint alleges such text messages violate the TCPA. Id. at ¶¶ 42-51; 47
 4   U.S.C. § 227(b)(1)(A)(iii). The Complaint, demands actual and statutory damages, as well
 5   as treble damages pursuant to the TCPA, for the named Plaintiff and others similarly
 6   situated. Complaint ¶¶ a.-e.
 7   IV.     ARGUMENT
 8
             A.     Plaintiff’s Complaint Fails To State A Claim Because It Does Not
 9                  Allege Any Plausible Set Of Facts That Would Show FFC’s
10                  Communications Were Sent Using An ATDS.
11           Plaintiff’s allegations do not support an inference that FFC’s text communication
12   was sent using an ATDS. To survive a motion to dismiss, “a complaint must contain
13   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
14   face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
15   (2007)) (emphasis added). A plaintiff must include in a complaint “more than labels and
16   conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
17   Cook, 637 F.3d at 1004. The “[f]actual allegations must be enough to raise a right of relief
18   above the speculative level.” Twombly, 550 U.S. at 545. Plaintiff has not satisfied her
19   burden here.
20           The TCPA makes it “unlawful . . . to make any call (other than a call made
21
22
     3
       Unrelated to her claims, Plaintiff also inaccurately states that FFC, as a tax-exempt
23   organization under Section 501(c)(4) of the Internal Revenue Code, is “prohibited from
     participating in political campaigns in support of certain candidates for public office or in
24   opposition to certain candidates for political office.” Complaint ¶ 15. Notwithstanding that
     publishing a voter guide is not political activity, this statement demonstrates a fundamental
25   misunderstanding of the permissible activities of an organization exempt from tax under
     Section 501(c)(4). Those organizations are permitted to engage in political activity, so long
26   as it is not that organization’s primary activity. See generally Reg. 1.501(c)(4)-1(a)(2)(ii),
     which provides that the promotion of social welfare does not include direct or indirect
27   participation in political campaigns on behalf of or in opposition to any candidate for public
     office, meaning that an organization exempt under IRC 501(c)(4) may engage in political
28   campaign activities if those activities are not the organization’s primary activity.” Internal
     Revenue Manuals 7.25.4.7 (02-08-1999).

                                                   -4-
      Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 5 of 16



 1   for emergency purposes or made with the prior express consent of the called party)
 2   using any automatic telephone dialing system . . . to any telephone number assigned to a
 3   . . . cellular telephone service . . . for which the called party is charged for the call.” 47
 4   U.S.C. § 227(b)(1)(A) (emphasis added). The Act was Congress’s response to an
 5   outpouring of concern in the late 1980s and early 1990s over abusive practices by
 6   telemarketers, who used certain computerized equipment that would generate numbers to
 7   be called at random or in a particular sequence. See Mims v. Arrow Fin. Servs., LLC, 565
 8
     U.S. 368, 370-71 (2012) (noting Congress passed the TCPA in response to “[v]oluminous
 9
     consumer complaints about abuses of telephone technology”). In light of its concern over
10
     telemarketers’ use of random and sequential number generators, Congress sought to
11
     restrict the use of particular “telecommunications equipment.” H.R. Rep. No. 102-317,
12
     at 5 (1991). The Act accomplished this by sharply curbing the use of what it called an
13
     “automated telephone dialing system” or ATDS.
14
            An ATDS is not just any computerized telephone; instead, the TCPA defines an
15
     ATDS as equipment that can “store or produce telephone numbers to be called, using a
16
     random or sequential number generator . . . and . . . dial such numbers.” 47 U.S.C. § 227
17
     (a)(1). See also ACA Int’l v. FCC, 885 F.3d 687 (D.C. Cir. 2018).
18
19          In its 2015 ruling, the FCC reaffirmed that “the basic functions of an autodialer are

20   to ‘dial numbers without human intervention’ and to ‘dial thousands of numbers in a short

21   period of time.’” See Rules and Regulations Implementing the Telephone Consumer

22   Protection Act of 1991, CG Docket No. 02-278, Declaratory Ruling and Order, 30 FCC

23   Rcd. 7961, 7974, ¶ 17 (rel. Jul. 10, 2015) (“TCPA Declaratory Ruling”) (emphasis added)
24   (citations omitted).
25          Further, the TCPA only covers “equipment that has the specified capacity to
26   generate numbers and dial them without human intervention.” 27 FCC Rcd. 15391, 15392,
27   n. 5 (2012) (emphasis added). And case law confirms that where a communication
28   application’s subscribers cannot initiate messages except through their own human


                                                 -5-
         Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 6 of 16



 1   intervention, the application platforms are not ATDS as a matter of law. See, e.g. ACA Int’l
 2   v. FCC, 885 F.3d 687, 703 (D.C. Cir. 2018) (“[T]he ‘basic function’ of an autodialer is the
 3   ability to ‘dial numbers without human intervention.’ 2015 Declaratory Ruling, 30 FCC
 4   Rcd. at 7973 ¶ 14; id. at 7975 ¶ 17. Prior orders have said the same. 2003 Order, 18 FCC
 5   Rcd. at 14092 ¶ 132; 2008 Declaratory Ruling, 23 FCC Rcd. at 566 ¶ 13. That makes sense
 6   given that ‘auto’ in autodialer—or, equivalently, ‘automatic’ in ‘automatic telephone
 7   dialing system,’ 47 U.S.C. § 227(a)(1)—would seem to envision non-manual dialing of
 8
     telephone numbers.”)
 9
             Without facts or evidence, Plaintiff baldly alleges the system sent “thousands of text
10
     messages” containing the same content, using equipment “capable of making numerous
11
     calls or texts simultaneously (all without human intervention).” Complaint at ¶¶ 23-24. 4
12
     Other than pure speculation, Plaintiff provides no support for these assertions. 5 Id. at ¶ 24.
13
             FFC engaged an independent contractor, Opn Sesame, LLC, for this project. As
14
     discussed at length and repeatedly with Plaintiff’s counsel through conferences and filings
15
     related to a now-closed matter in the Southern District of Florida, Opn Sesame, LLC does
16
     not utilize an ATDS, but rather utilizes a peer-to-peer texting program. A list of phone
17
     numbers is manually uploaded into Opn Sesame’s program, by a human programmer. The
18
19   content of text messages is input into this program, again by a human programmer. A team

20   of “Senders,” human individuals who operate the program, then must manually click a

21   button to send each text message. Accordingly, every text message sent from Opn Sesame’s

22
23
     4
       Plaintiff’s confusingly claims these text messages relating to a voter guide somehow
     constitute a telephone solicitation or advertisement, which is defined as “encouraging the
24   purchase or rental of, or investment in, property, goods, or services, which is transmitted
     to any person.” Id. at ¶ 25.
25
26   5
       Indeed, such statements are directly contrary to information provided by FFC’s counsel
     to Plaintiff’s counsel in another matter, now closed, in the Southern District of Florida.
27
     During a phone call on November 2, 2018, FFC’s independent contractor Opn Sesame,
28   LLC described in considerable detail that its system required a human operator to send
     each message, and lacked any technical capability to automatically send such messages.

                                                  -6-
      Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 7 of 16



 1   system required at least one click by a human in order to be sent. It is not possible for Opn
 2   Sesame’s peer-to-peer texting program to automatically initiate text messages to multiple
 3   numbers without human intervention. Because human intervention is required to initiate
 4   text messages, the use of Opn Sesame’s system cannot be a violation of the TCPA. In an
 5   effort to come to an amicable conclusion in similar litigation, FFC’s counsel and Opn
 6   Sesame’s programmers discussed this fact at great length with Plaintiff’s counsel.
 7   Plaintiff’s counsel’s decision to file this similar, flawed case against similar Defendants
 8
     appears to be wasting this Court’s precious time and resources.
 9         B.      Plaintiff’s Complaint Fails To State A Claim Because It Does Not
                   Allege Any Plausible Set Of Facts That Would Show FFC’s
10
                   Communications Sent A Prerecorded Voice.
11
            Plaintiff’s complaint also asks this Court to engage in interpretive gymnastics and
12
     conclude the text messages transmitted a prerecorded voice in violation of the TCPA.
13
     Complaint at ¶¶ 22-23. The TCPA prohibits making any call (other than certain
14
     exclusions) using “any automatic telephone dialing system or an artificial or prerecorded
15
     voice . . . to any telephone number assigned to a . . . cellular telephone service.” 47
16
     U.S.C. § 227(b). Merriam-Webster’s Dictionary defines “voice” as a “sound produced by
17
     vertebrates by means of lungs, larynx, or syrinx, especially sound so produced by human
18
     beings.” Notwithstanding the nonsensical result that written words in a text message
19
     constitute a prerecorded voice, a district court in the Ninth Circuit has already summarily
20
     dismissed this precise argument. In Glauser v. GroupMe, Inc., 2015 U.S. Dist. LEXIS
21
     14001 at *19-20 (N.D. Cal., Feb. 4, 2015), the court dismissed plaintiff’s complaint,
22
23   holding that it presented no triable issue of fact and that plaintiff presented “no authority

24   for the argument that a text message can have a ‘voice’ — artificial, prerecorded, or

25   otherwise.” Id. at *20. This Court should follow the precedent of its fellow Ninth Circuit

26   district court, as well as the basic definitions of words in the English language, and
27   similarly find that a text message cannot be a “prerecorded voice.”
28


                                                  -7-
      Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 8 of 16



 1          C.     The Statute Plaintiff’s Claim Relies On, The TCPA, Is Facially
 2                 Unconstitutional
            If this Court concludes, as a matter of first impression, that the TCPA nevertheless
 3
 4   can reach the speech at issue here, it should hold the TCPA violates the First Amendment

 5   as a content-based restriction of speech that cannot survive strict scrutiny. U.S. Const.

 6   Amend I. A restriction of speech is “content-based” on its face when it draws distinctions

 7   based on the message a speaker conveys.” Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227
 8   (2015). As the Supreme Court recently reiterated, content-based restrictions of speech are
 9   “presumptively unconstitutional,” id. at 2226 and subject to “the most exacting standard of
10   review,” id. at 2237 (Kagan, J., concurring), no matter “the government’s benign motive,
11   content-neutral justification, or lack of ‘animus toward the ideas contained’ in the regulated
12   speech,” id. at 2228 (quoting Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 429
13   (1993)).
14                i.   The Overbreadth Doctrine Generally
15          The Supreme Court of the United States has provided the Overbreadth Doctrine—
16   under which an entire statute may be invalidated due to a First Amendment defect in only
17
     one portion of the statute—to ensure that constitutionally protected speech is not chilled.
18
     To invalidate a statute as a whole under the Overbreadth Doctrine, a litigant must show
19
     the statute “[p]unishes a substantial amount of protected speech, judged in relation to the
20
     statute's plainly legitimate sweep.” Virginia v. Hicks, 539 U.S. 113, 118-19 (2003). Stated
21
     differently, a court will invalidate an entire statute under the Overbreadth Doctrine if the
22
     litigant establishes that, although the statute may be constitutionally applied in some
23
     circumstances, the statute is so broad that there is “a realistic danger that the statute itself
24
     will significantly compromise recognized First Amendment protections.” N.Y. State Club
25
     Ass’n Inc. v. City of New York, 487 U.S. 1, 14 (1988).
26
            In bringing a challenge under the Overbreadth Doctrine, a litigant need not argue
27
28   the statute is unconstitutional as applied to the litigant directly, but may instead rely on



                                                  -8-
      Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 9 of 16



 1   unconstitutional applications of the statute to third parties that are not before the court. 6
 2   See id. at 11 (“[T]o prevail on a facial attack the plaintiff must demonstrate that the
 3   challenged law . . . even though it may be validly applied to the plaintiff and others, it
 4   nevertheless is so broad that it may inhibit the constitutionally protected speech of third
 5   parties.” (internal quotation marks omitted)). A movant brings an Overbreadth Doctrine
 6   challenge to a statute that prohibits speech not simply for the benefit of the movant, but
 7   primarily “[f]or the benefit of society—to prevent the statute from chilling the First
 8
     Amendment rights of other parties not before the court.” Sec’y of Md. v. Joseph H. Munson
 9
     Co., Inc., 467 U.S. 947, 958 (1984)). To protect the constitutional right to freedom of
10
     speech, the expansive remedy of complete invalidation of the statute is provided out of a
11
     concern that the “[t]hreat of an enforcement of an overbroad law may deter or chill
12
     constitutionally protected speech.”         Hicks,    539     U.S.    at   119.    Withholding
13
     constitutionally protected speech from the marketplace of ideas injures all citizens. Id.
14
            Because the TCPA is substantially overbroad and significantly infringes on the First
15
     Amendment rights of FFC and others not presently before this Court, as discussed below,
16
     the TCPA as a whole is invalid under the Overbreadth Doctrine.
17
               ii. Citizens United And Reed Altered The Analysis For Whether Strict
18                  Scrutiny Applies To Statutes That Ration Speech
19          The Citizens United Court’s foundational premise was that the First Amendment
20   prohibits statutes that ration speech based on the identity of the speaker. See Citizens
21   United, 558 U.S. at 350; see also id. at 394 (Stevens, J., dissenting) (“The basic premise
22   underlying the Court's ruling is its iteration, and constant reiteration, of the proposition that
23   the First Amendment bars regulatory distinctions based on a speaker's identity.”). This
24   premise is not new. See, e.g., First Nat’l Bank v. Bellotti, 435 U.S. 765, 777 (1978) (“The
25   inherent worth of the speech in terms of its capacity for informing the public does not
26
27          6
               As noted above, this Motion raises a facial challenge to the TCPA. If necessary,
     Defendants FFC and Reed will file an as-applied challenge after the parties have taken
28   discovery and developed evidence of the facts underlying the effects of the TCPA on their
     right to speak freely on matters of public concern.

                                                   -9-
     Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 10 of 16



 1   depend upon the identity of its source, whether corporation, association, union, or
 2   individual.”). See also Michael Kagan, Speaker Discrimination: The Next Frontier of Free
 3   Speech, 42 Fla. St. U. L. Rev. 765, 766 (2015).
 4          Similarly, in Reed, the Supreme Court stated the crucial first step in analyzing
 5   whether a statute offends the First Amendment is determining whether a statute is facially
 6   content-based. If it is, regardless of motive or justification, strict scrutiny applies. See Reed,
 7   135 S. Ct. at 2228.
 8
            In Citizens United v. FEC, the Supreme Court reviewed a federal statute that—in
 9
     the context of federal elections—banned corporations and unions from speaking. 558 U.S.
10
     at 318-19. However, individuals were not similarly limited in their express advocacy
11
     speech. See Buckley v. Valeo, 424 U.S. 1, 51 (1976). In Citizens United, the Supreme Court
12
     declared the statute imposing a ban created an unconstitutional distinction based on the
13
     identity of the speaker—corporations and unions—from making independent expenditures
14
     and electioneering communications.
15
            Because “[d]iscussion of public issues and debate on the qualifications of candidates
16
     are integral to the operation of the system of government established by our
17
     Constitution[,]” laws that restrict speech must be subject to strict scrutiny. Id. at 14; see
18
19   also Citizens United, 558 U.S. at 340. The need for strict scrutiny review is further

20   supported because the First Amendment is “[p]remised on mistrust of governmental

21   power,” especially the government’s use of the legislative power to “disfavor certain

22   subjects or viewpoints.” See Citizens United, 558 U.S. at 340. The Supreme Court declared

23   that the First Amendment prohibits statutes that create distinctions based on the identity of
24   the speaker, allowing speech by some speakers but not others. See id.; see also id. at 341
25   (“The First Amendment protects speech and speaker, and the ideas that flow from each.”).
26          Rationing speech based on the identity of the speaker is interrelated with the
27   government’s ability to ration speech based on the speech’s content. See id. A statute,
28   therefore, violates the First Amendment when the statute identifies certain preferred


                                                   - 10 -
     Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 11 of 16



 1   speakers, allowing these preferred speakers to speak but prohibiting others. See id. at 341.
 2   This injures both the speaker, who is trying to persuade the listener, and society, which is
 3   deprived of the speech and the ability to evaluate the merits of that speech because that
 4   evaluation has been arrogated by the state. See id. Therefore, particularly in the context of
 5   political speech, the First Amendment does not permit statutes that impose restrictions
 6   based on the identity of the speaker. See id.
 7              iii. Reed Altered The Analysis For Determining Whether A Statute
                      Discriminates On The Basis Of Content
 8
            Five years after Citizens United, the Court in Reed declared unconstitutional a
 9
     statute that made distinctions based on the content of the speaker’s speech. The Town of
10
     Gilbert prohibited the placing of signs within town limits without a permit. Reed, 135 S.
11
     Ct. at 2224. The Town of Gilbert’s Sign Code applied differently to Ideological Signs,
12
     Political Signs, and Temporary Directional Signs Relating to a Qualifying Event and
13
14   exempted twenty-three different forms of signs. See id. Importantly, the Town of Gilbert

15   still permitted people to speak through signs, but, unlike the TCPA’s automated call ban,

16   different rules applied to the sign depending upon the content of the speech.

17          The Court stated the first step in determining whether a statute is content-based,
18   thereby triggering strict scrutiny, is not whether the purpose of the statute was disagreement
19   over any message conveyed, but rather, the first step is “[w]hether the law is content neutral
20   on its face.” Id. at 2228. The Court stated the commonsense meaning of content-based
21   “requires a court to consider whether a regulation of speech on its face draws distinctions
22   based on the message a speaker conveys.” Id. at 2227. Thus, a statute is content-based “[i]f
23   a law applies to particular speech because of the topic discussed or the idea or message
24   expressed.” Id. at 2227. As the Supreme Court stated prior to Reed, a statute is “content
25   based if it require[s] enforcement authorities to examine the content of the message that is
26
     conveyed to determine whether a violation has occurred.” McCullen v. Coakley, 134 S. Ct.
27
     2518, 2531 (2014).
28


                                                 - 11 -
     Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 12 of 16



 1          The Town of Gilbert contended the statute was content-neutral because it did not
 2   “censor or favor particular viewpoints or ideas” and the political or ideological signs “are
 3   neutral as to particular ideas or viewpoints within those categories.” See 135 S. Ct. at 2229.
 4   The Court rejected this argument, noting a statute that targets specific subject matter is still
 5   content-based regardless of whether the statute has a benign justification or does not
 6   discriminate based upon viewpoint. See id. at 2229-30. The central point of Reed, therefore,
 7   is that the first step of the analysis must determine whether the statute at issue, on its face,
 8
     discriminates based upon the message or topic that the speaker conveys. See id. at 2227.
 9
            The Court concluded the Town of Gilbert’s Sign Code was facially content-based
10
     because the Sign Code’s exemptions created distinctions based upon the message the
11
     speech conveyed. See id. The town created different rules for signs that communicated
12
     directions to a church event or other “qualifying event.” These rules were different from
13
     signs that communicated a message designed to influence an election. The Town of
14
     Gilbert’s rules were different for those signs that communicated speech concerning non-
15
     commercial or ideological ideas. See id. The Supreme Court provided the following
16
     example: that the Sign Code would treat a sign that communicates directions to a meeting
17
     to discuss the philosophy of John Locke differently from a sign endorsing the philosophy
18
19   of John Locke. See id. Thus, the Supreme Court concluded, “[t]he restrictions in the Sign

20   Code that apply to any given sign thus depend entirely on the communicative content of

21   the sign.” Id.

22          Under Citizens United and Reed, the Supreme Court has ruled the First Amendment

23   prohibits statutes that create different rules based upon the identity of the speaker and the
24   content of that speaker’s speech. The TCPA applies different rules depending on both the
25   identity of the speaker and the content of the speech. This is in direct contravention to the
26   First Amendment as further explained in Citizens United and Reed.
27   ...
28   ...


                                                  - 12 -
     Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 13 of 16



 1              iv.    The TCPA Rations Speech First On The Basis Of The Speaker’s
 2                     Identity And Then On The Basis Of Content
           The TCPA’s automated call ban—on its face—rations speech according to both the
 3
 4   identity of the speaker as well as the content of the speech. Under Reed and Citizens United,

 5   therefore, the TCPA’s automated call ban must be subject to strict scrutiny.

 6         The TCPA is plainly content-based because it is riddled with exceptions that allow

 7   the government to pick and choose what speech is desirable and what speech is not—the
 8   hallmarks of a content-based restriction of speech. See, e.g., McCullen, 134 S. Ct. at 2531
 9   (noting that a statute is content-based “if it require[s] ‘enforcement authorities’ to ‘examine
10   the content of the message that is conveyed to determine whether’ a violation has occurred”
11   (quoting FCC v. League of Women Voters of Cal., 468 U.S. 364, 383 (1984)). For example,
12   as recently amended, the TCPA exempts from liability a call “made solely to collect a debt
13   owed to or guaranteed by the United States.” Bipartisan Budget Act of 2015 § 301(a), Pub.
14   L. No. 114-74, 129 Stat. 584; see 47 U.S.C. § 227(b)(1)(A)(iii). It is difficult to imagine a
15   more blatant example of the government choosing speech that it clearly favors for naked
16   financial reasons (debt collection calls about government-issued or government-backed
17
     debt) over speech that it does not (any other debt collection call). And the statute empowers
18
     the FCC to exempt calls made to a wireless number with an ATDS if the calls “are not
19
     charged to the called party” and are “in the interest of the privacy rights this section [was]
20
     intended to prevent.” Id. § 227(b)(2)(C); see also id. § 227(b)(2)(B)(ii)(I) (similar for
21
     artificial or prerecorded voice calls to residential telephone lines). The FCC has applied
22
     this malleable “privacy” exception to calls about such mundane matters like medical
23
     appointment reminders. See 2015 Order, 30 FCC Rcd. at 8030. Each of these exceptions
24
     requires a court to “‘examine the content of the message that is conveyed to determine
25
     whether a violation has occurred.” McCullen, 134 S. Ct. at 2531 (quoting FCC v. League
26
     of Women Voters of Cal., 468 U.S. 364, 383 (1984)); see also Reed, 135 S. Ct. at 2227
27
28   (holding a speech restriction is “content-based” on its face when it “draws distinctions



                                                 - 13 -
     Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 14 of 16



 1   based on the message a speaker conveys”); Norton v. City of Springfield, 806 F.3d 411,
 2   412 (7th Cir. 2015) (“Reed effectively abolishes any distinction between content regulation
 3   and subject-matter regulation. Any law distinguishing one kind of speech from another by
 4   reference to its meaning now requires a compelling justification.”).
 5          Because it is content-based, the TCPA is subject to strict scrutiny. The “purpose of
 6   the [strict scrutiny] test is not to consider whether the challenged restriction has some effect
 7   in achieving Congress’ goal. . . . The purpose of the test is to ensure that speech is restricted
 8
     no further than necessary to achieve the goal, for it is important to ensure that legitimate
 9
     speech is not chilled or punished.” Ashcroft v. Am. Civil Liberties Union, 542 U.S. 656,
10
     666 (2004). “A narrowly tailored regulation is one that actually advances the state’s interest
11
     (is necessary), does not sweep too broadly (is not overinclusive), does not leave significant
12
     influences bearing on the interest unregulated (is not underinclusive), and could be replaced
13
     by no other regulation that could advance the interest as well with less infringement of
14
     speech (is the least-restrictive alternative).” Republican Party of Minn. v. White, 416 F.3d
15
     738, 751 (8th Cir. 2005). Even if the government’s interest in promoting privacy is a
16
     compelling one, the TCPA, with its vague exceptions, still fails strict scrutiny because it is
17
     underinclusive and less restrictive alternatives means of regulation are available to further
18
19   any government interest.

20          The TCPA’s expansive exceptions render it underinclusive. While Plaintiff

21   complains about an unwanted, and allegedly automated, notification from FFC, the speech

22   the TCPA exempts is no different. Texts about medical appointments or prescriptions may

23   be at least as intrusive as texts about issues of relevance to voters in an election. And, texts
24   about government debt are no less invasive than texts about the positions of candidates for
25   federal and state office. The (increasing) patchwork of exceptions that pocks the TCPA
26   causes it to fail the tailoring prong of strict scrutiny. As was the case in Reed, the
27   government “cannot claim that placing strict limits on [some calls] is necessary to [promote
28   privacy] while at the same time allowing unlimited numbers of other types of [calls] that


                                                  - 14 -
     Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 15 of 16



 1   create the same problem.” 135 S. Ct. at 2231. A “law cannot be regarded as protecting an
 2   interest of the highest order, and thus as justifying a restriction upon truthful speech, when
 3   it leaves appreciable damage to that supposedly vital interest unprohibited.” Republican
 4   Party v. White, 536 U.S. 765, 780 (2002).
 5          As the Fourth Circuit recognized in Cahaly v. Larosa, there are numerous less
 6   restrictive alternatives for “protect[ing] residential privacy and tranquility from unwanted
 7   and intrusive robocalls,” 796 F.3d 399, 405 (4th Cir. 2015), which are the governmental
 8
     interests at stake with the TCPA. These “less restrictive alternatives include time-of-day
 9
     limitations, mandatory disclosure of the caller’s identity, or do-not-call lists.” Id. Each of
10
     these would advance Congress’s interest in promoting privacy without requiring the
11
     government to sift through speech to determine its worth and value. Banning some calls
12
     and exempting others “may seem like a perfectly rational way to regulate [calls], but a clear
13
     and firm rule governing content neutrality is an essential means of protecting the freedom
14
     of speech, even if laws that might seem ‘entirely reasonable’ will sometimes be ‘struck
15
     down because of their content-based nature.’” Reed, 135 S. Ct. at 2231 (quoting City of
16
     Ladue v. Gilleo, 512 U.S. 43, 60 (1994) (O’Connor, J., concurring)).
17
     V.     CONCLUSION
18
19          For all of the aforementioned reasons Defendants respectfully request that this Court

20   grant their motion to dismiss under Rule 12(b)(6), with prejudice, award attorney’s fees to

21   Defendants and grant such other and further relief as the Court deems just.

22          RESPECTFULLY submitted this 8th day of February, 2019.

23                                              BERGIN, FRAKES, SMALLEY &
24                                              OBERHOLTZER, PLLC
25                                              By: /s/ Brian M. Bergin
26                                              Brian M. Bergin
                                                4343 E. Camelback Road, Suite 210
27                                              Phoenix, Arizona 85018
28                                              Attorneys for Faith and Freedom Coalition, Inc.,
                                                and Ralph Reed

                                                 - 15 -
     Case 2:19-cv-00014-DLR Document 19 Filed 02/08/19 Page 16 of 16



 1
 2
                                              HOLTZMAN VOGEL JOSEFIAK
 3                                            TORCHINSKY PLLC
 4
                                              By: /s/ Steve Roberts Esq.
 5                                            Jason Torchinsky
                                              Steve Roberts
 6
                                              Holtzman Vogel Josefiak Torchinsksy
 7                                            45 North Hill Drive, #100
                                              Warrenton, Virginia 20186
 8                                            Pro Hac Vice Counsel for Defendants
 9                                            FFC & Reed
10                               CERTIFICATE OF SERVICE
11          I hereby certify that on February 8, 2019, I caused the foregoing document to be
12   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
13   transmittal of a Notice of Electronic Filing to the following CM/ECF Registrants:
14
            Frank S. Heden                             Manuel Hiraldo
15          Hedin Hall LLP                             Hiraldo PA
16          1395 Brickell Avenue #900                  401 E. Los Olas Blvd #1400
            Miami, FL 33131                            Ft. Lauderdale, FL 33301
17          fheden@hedinhall.com                       Counsel for Plaintiff
18          Counsel for Plaintiff
                                                       Michael Eisenband
19          Ignacio J. Hiraldo                         Eisenband Law PA
            JH Law                                     515 E. Las Olas Blvd #120
20
            1200 Brickell Avenue #1950                 Ft. Lauderdale, FL 33301
21          Miami, FL 33131                            Counsel for Plaintiff
            ijhiraldo@ijhlaw.com
22
            Counsel for Plaintiff                      Jason Torchinsky
23                                                     Steve Roberts
                                                       Holtzman Vogel Josefiak Torchinsksy
24                                                     45 North Hill Drive, #100
25                                                     Warrenton, Virginia 20186
                                                       Co-Counsel for Defendants FFC & Reed
26
27
     By: /s/ Kristine Berry
28


                                              - 16 -
